Citation Nr: 1209992	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected left knee disabilities.

2.  Entitlement to a disability rating greater than 20 percent for left knee meniscectomy with instability.

3.  Entitlement to a disability rating greater than 10 percent for left knee arthritis with painful motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from February 1989 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the Veteran's claims for an increased disability rating for left knee meniscectomy with instability, and for left knee arthritis with painful motion.  

In May 2009, the Board denied the Veteran's claims for an increased disability rating for the left knee meniscectomy with instability and left knee arthritis with painful motion.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, pursuant to a Joint Motion For Remand, the Court vacated and remanded the Board's May 2009 decision to the Board for compliance with the instructions in the joint motion.

During the pendency of the appeal, by rating action dated in March 2010, the RO denied the Veteran's claim of service connection for a psychiatric disorder, to include as secondary to the service-connected left knee disabilities.  The Veteran submitted a notice of disagreement with this decision in January 2011.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2004 Appeal To Board Of Veterans' Appeals (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge of the Board at the RO.  In January 2007, the RO discovered that the Veteran had been incarcerated.  Nevertheless, in April 2007, the RO notified the Veteran (at the address of record prior to his incarceration) that he had been scheduled for a video conference hearing at the RO for June 12, 2007.  As the Veteran was incarcerated, he did not appear at the RO for the scheduled hearing.

In the June 2011 Joint Motion for Remand, the parties agreed that the Court has recognized that VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the Veteran's incarceration.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (the Secretary lacked the authority to compel a warden of a state prison to release a Veteran for psychiatric examination).  Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated Veterans] are entitled to the same care and consideration given to their fellow Veterans."  Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, the Veteran is unavailable for a personal hearing; however, it may be possible to arrange a hearing for the Veteran through the use of video-conference technology.  See 38 U.S.C.A. 
§ 7107(d) (West 2002).  Thus, this claim is remanded in order to afford the Veteran a video conference hearing at the prison facility at which he is currently located. 

As to the issue of service connection for a psychiatric disorder, to include as secondary to the service-connected left knee disabilities, the Veteran's claim was denied by the RO in March 2010.  In January 2011, he expressed disagreement with the decision of the RO.  The Board accepts the Veteran's statement as a timely filed notice of disagreement with respect to the March 2010 determination, however, the RO has not issued a Statement of the Case.  See 38 C.F.R. § 20.201 (2011).  Under this circumstance, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a video conference hearing at the Florida Department of Corrections Prison Facility in which he is incarcerated, as soon as practicable.  The Veteran shall also be afforded timely notice thereof.  All efforts to contact the facility where the Veteran is incarcerated must be documented in the claims file, and all efforts to tailor VA's assistance to the peculiar circumstances of confinement must be noted. 

2.  The RO/AMC shall issue a Statement of the Case addressing the issue of service connection for a psychiatric disorder, to include as secondary to the service-connected left knee disabilities.  The Veteran and his representative shall be informed of the period of time within which a Substantive Appeal must be filed.  If a timely Substantive Appeal is not filed, the aforementioned claim shall not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. MARTZ Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

